 
 
I 
108th CONGRESS
2d Session
H. R. 4730 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. English (for himself and Mr. Visclosky) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To maintain and expand the steel import licensing and monitoring program. 
 
 
1.Maintenance and expansion of steel import licensing and monitoring program 
(a)Maintenance of ProgramThe steel import licensing and monitoring program established by the Secretary of the Treasury and the Secretary of Commerce pursuant to the Memorandum signed by the President on March 5, 2002 (67 Fed. Reg. 10593 through 10597) (pursuant to the authority of the President under section 203(g) of the Trade Act of 1974), shall, notwithstanding any other action taken by the President under section 203 of the Trade Act of 1974 concerning the steel products described in the Memorandum, remain in effect and be established by the Secretary of Commerce as a permanent program.
(b)Expansion of program
(1)In generalIn carrying out the program in accordance with subsection (a), the Secretary of the Treasury and the Secretary of Commerce shall expand the program to include all iron and steel, and all articles of iron or steel, described in paragraph (2). The import and licensing data made available to the public as part of this program shall be released based upon classifications at the tenth digit level of the Harmonized Tariff Schedule of the United States.
(2)Iron and steel describedThe iron and steel, and articles of iron or steel, referred to in subparagraph (A) are the iron and steel, and articles of iron or steel, contained in the following headings and subheadings of the Harmonized Tariff Schedule of the United States:
(A)Each of the headings 7206 through 7229 (relating to mill products).
(B)Each of the headings 7301 through 7307 (relating to rails, structurals, pipe and tubes, and fittings and flanges).
(C)Heading 7308 (relating to fabricated structurals).
(D)Subheading 7310.10.00 (relating to barrels and drums).
(E)Heading 7312 (relating to strand and rope).
(F)Heading 7313.00.00 (relating to barbed and fence wire).
(G)Headings 7314, 7315, and 7317.00 (relating to fabricated wire).
(H)Heading 7318 (relating to industrial fasteners).
(I)Heading 7326 (relating to fence posts). 
(c)Additional AuthorityThe Secretary of the Treasury and the Secretary of Commerce are hereby authorized and directed to take such actions as are necessary—
(1)to maintain the program described in subsection (a) in accordance with such subsection; and
(2)to expand, as necessary and appropriate, such program in accordance with subsection (b).  
 
